Citation Nr: 1432435	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-29 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 40 percent for status post lumbar fusion at L3-L5 (low back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to February 1980.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In a June 2014 written statement, which includes his name and claim number, the Veteran withdrew his appeal of this claim for a higher rating for his low back disability.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a June 2014 letter indicating he is withdrawing his appeal of this claim.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision on the claim or claims being withdrawn.  

These criteria for withdrawal of an appeal are satisfied in this case.  The Veteran's June 2014 statement is in writing and includes his name, claim number, and a statement clearly expressing his wish not to continue pursuing his appeal of the 40 percent rating assigned his service-connected low back disability.  The Board has not yet issued a decision on this claim.  Accordingly, the criteria are met for withdrawal of his appeal of this claim.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in this circumstance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, the claim on appeal, namely, entitlement to a rating higher than 40 percent for the low back disability, is dismissed.  Id.


ORDER

The claim of entitlement to a rating higher than 40 percent for status post lumbar fusion at L3-L5 is dismissed. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


